DETAILED ACTION
	This Office action is in response to the Request for Continued Examination (RCE) filed on 14 January 2022.  Claims 1-16, 19, and 20 are pending in this application. Claim 20 is newly submitted.

This application is a national stage application under 35 USC 371 of PCT/US2018/030954 filed on 03 May 2018, which claims priority of  provisional application 62/502,117, filed on 05 May 2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 December 2021 has been entered.
 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 16 requires “the display device has an off-axis color shift (0-45°) that is at least 5% better than an off-axis color shift compared to a display device that includes a non-diffusive optically clear adhesive in place of the polymeric film.” Similarly, independent claim 20 requires “the display device has an off-axis color shift (0-60°) that is at least 5% better than an off-axis color shift compared to a display device that includes a non-diffusive optically clear adhesive in place of the polymeric film.”
It is unclear from claims 16 and 20 what display device the claimed display device is being compared to, since it is unclear what is encompassed by a "display device that includes a non-diffusive optically clear adhesive in place of the polymeric film”.  It is acknowledged that Applicant has disclosed that a “non-diffusive” optically clear adhesive refers to an adhesive that is free of any light scattering particles or domains. However, it is unclear besides the "non-diffusive” adhesive, what the comparative display device comprises. 
1 is different than n2, it is further disclosed that n1 is within 0.5 unit of n2, or n1 is within 0.4 unit of n2, or n1  is within 0.3 unit of n2, n1 is within 0.2 unit of n2, or n1 is within 0.1 unit of n2. It is unclear if the off-axis color shift limitations recited in independent claims 16 and 20 require these conditions in order to yield the required off-axis color shift. 
The language of a claim must clearly and precisely define the metes and bounds of the claimed invention. Since patented claims place the public on notice of the scope of the patentee's right to exclude, it is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Keite-Telgenbuscher et al., US 2017/0101556, cited on the Information Disclosure Statement (IDS) submitted on 19 March 2020.
Keite-Telgenbuscher et al. disclose a polymeric film 6a comprising: a first polymeric layer having two major surfaces (see Fig. 3), wherein the first polymeric layer 6a comprises:
5a first polyolefin-based (paragraph [0135]) low WVTR (Paragraph [0056]) adhesive polymeric matrix (continuous phase) having a refractive index n1 (Paragraph [0055]); and
particles (domains) having a refractive index n2 uniformly dispersed within the first polymeric matrix; wherein the particles are present in an amount of less than 30 vol-%, based on the 10volume of the first polymeric layer, and have a particle size range of 1 is different than n2 (see Paragraph [0055]);
wherein the polymeric film has:
15a visible light transmission of at least 85% (Paragraph [0062]); and
a bulk haze of 15% to 80% (Paragraph [0062]), see Fig. 3 and paragraphs [0047]-[0062], [0135]-[0139], and [0186] and claim 1.  
Keite-Telgenbuscher et al. fail to disclose that the polymeric film has a clarity of at least 80%.  However, since the lower the haze value, the higher the clarity of the film, it would have been obvious to the skilled artisan that the polymeric layer of Keite-Telgenbuscher et al. which has a haze value of more than 10% would have a high clarity.  
Keite-Telgenbuscher et al. disclose that the particles are included in the matrix in a weight fraction of not more than 10 wt % in the adhesive.  Admittedly, the present claims require the particles present in the polymeric matrix to be less than 30 vol-%.  However, the weight fraction of Keite-Telgenbuscher et al. is deemed to partially encompass the lower portion of Applicant’s claimed volume percent range.  In addition, the difference between the weight percent of Keite-Telgenbuscher et al and the claimed volume percent is not deemed to support patentability of the instant claims, since in cases where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
With respect to claim 2, Keite-Telgenbuscher et al. disclose that the polymeric film 6a further comprises a second polymeric layer 6b disposed on one major surface of 3; wherein the first polymeric matrix and the second polymeric matrix are the same or different, see Fig. 3 and paragraph [0186]:  “FIG. 3 shows an alternative embodiment of an (opto)electronic arrangement 1. In contrast to the preceding embodiments, there are now two adhesive transfer tapes 6a, b, which in the present case are identical in form, but which may also be different.”
With respect to claim 3, Keite-Telgenbuscher et al. disclose that the second polymeric matrix comprises an adhesive matrix, see paragraph [0186]. 
With respect to claim 4, Keite-Telgenbuscher et al. disclose the first adhesive matrix is different than the second adhesive matrix, see paragraph [0086]: “FIG. 3 shows an alternative embodiment of an (opto)electronic arrangement 1. In contrast to the preceding embodiments, there are now two adhesive transfer tapes 6a, b, which in the present case are identical in form, but which may also be different.”
With respect to claim 5, Keite-Telgenbuscher et al. disclose that the matrix of the first polymeric layer 6a can be different than the matrix of the second polymeric layer 6b (see paragraph [0186]), therefore, it would have been obvious to the skilled artisan that n1  could be within 0.2 units of n3-  
With respect to claim 6, Keite-Telgenbuscher et al. disclose that the second polymeric layer 6b can have a thickness of at least 25 microns, see paragraph [0190].  
With respect to claim 7, Keite-Telgenbuscher et al. disclose that the polymeric film of claim 2 is at least one adhesive matrix comprises an optically 35clear adhesive, see paragraphs [0162] and [0186].  

With respect to claim 9, Keite-Telgenbuscher et al. disclose that the particles are included in the matrix in a weight fraction of not more than 10 wt % in the adhesive.  The weight fraction of Keite-Telgenbuscher et al. is deemed to partially encompass the lower portion of Applicant’s claimed volume percent range of at least 0.5 vol-%, and up to 25 vol-%, based on the total volume of the first polymeric layer, as required in dependent claim 9.  In addition, the difference between the weight percent of Keite-Telgenbuscher et al and the claimed volume percent is not deemed to support patentability of the instant claims, since in cases where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
With respect to claim 10, Keite-Telgenbuscher et al. disclose that the first polymeric layer has a thickness of at least 1010 microns and up to 100 microns, see paragraph [0190]. 
With respect to claim 11, Keite-Telgenbuscher et al.  disclose that the polymeric film has a thickness of at least 10 microns and up to 130 microns, see paragraph [0190]. 
With respect to claim 12, Keite-Telgenbuscher et al. disclose that the particles comprise an organic polymeric material selected from a polydimethylsiloxane (PDMS), a polyurethane, a polymethyl methacrylate (PMMA), a polystyrene, or a combination thereof, see table 3. 
1 is greater than 1.45 and the refractive index of the particles n2 is less than 1.45, therefore, it would have been obvious to the skilled artisan that n1 could have been 0.01 to 0.5 units different than n2. 
With respect to claim 14, Keite-Telgenbuscher et al. disclose that the polyolefin-based polymer matrix comprises a tackified polyolefin elastomer, an olefin block copolymer, or an alpha-olefin copolymer, see paragraphs [0135], [0136], and [0154]. 
With respect to claim 15, Keite-Telgenbuscher et al. disclose that the first polymeric matrix comprises 25polyisobutylene, see paragraph [0135]-[0136], [0154], and [0216]-[0221].  
With respect to claim 16, Keite-Telgenbuscher et al. disclose a display device comprising: an organic light emitting diode panel (see paragraphs [0003]-[0007] having a multi-layer construction comprising one or more adhesive films (see Figs. 2 and 3); and 30a polymeric film of claim 1 incorporated within the multi-layer construction of the organic light emitting diode panel; wherein the polymeric film comprises at least one adhesive matrix, see the Abstract and paragraph [0046]. Since Keite-Telgenbuscher et al. disclose a display device with an adhesive polymer layer that satisfies the limitations of independent claim 1, the display device of Keite-Telgenbuscher et al. would necessarily have an off-axis color shift (0-45o) that is at least 5% better than an off-axis color shift compared to a display device that includes a non-diffusive 35optically clear adhesive in place of the polymeric film.
With respect to claim 19, Keite-Telgenbuscher et al. disclose that the display device can be 5flexible or rigid, see paragraphs [0003]-[0007].
o) that is at least 5% better than an off-axis color shift compared to a display device that includes a non-diffusive optically clear adhesive in place of the polymeric film. 

Response to Arguments
Applicant's arguments filed 09 August 2021 and 13 December 2021 have been fully considered but they are not persuasive. Applicant has argued that the Examiner has not established a prima facie case of obviousness. 35 U.S.C. 103 authorizes a rejection where, to meet the claim, it is necessary to modify a single reference or to combine it with one or more other references. In accordance with the Manual of Patent Examining Procedure, after indicating that the rejection is under 35 U.S.C. 103, the examiner should set forth in the Office action:
(A) the relevant teachings of the prior art relied upon, preferably with reference to the relevant column or page number(s) and line number(s) where appropriate,

(C) the proposed modification of the applied reference(s) necessary to arrive at the claimed subject matter, and
(D) an explanation as to why the claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made.
"To support the conclusion that the claimed invention is directed to obvious subject matter, either the references must expressly or impliedly suggest the claimed invention or the examiner must present a convincing line of reasoning as to why the artisan would have found the claimed invention to have been obvious in light of the teachings of the references." Ex parte Clapp, 227 USPQ 972, 973 (Bd. Pat. App. & Inter. 1985).
In the instant application, the Examiner set forth a prima facie case of obviousness by pointing out the relevant teachings of Keite-Telgenbuscher et al., including the relevant paragraphs of the reference, by pointing out the differences between the claims and Keite-Telgenbuscher et al., setting forth the proposed modification to Keite-Telgenbuscher et al. necessary to arrive at the claimed subject matter, and by explaining why the claimed invention would have been obvious to one of ordinary skill in the art.  Hence, the Examiner has clearly set forth a prima facie case of obviousness. The legal concept of prima facie obviousness is a procedural tool of examination which allocates who has the burden of going forward with production of evidence in each step of the examination process. See In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA In re Saunders, 444 F.2d 599, 170 USPQ 213 (CCPA 1971); In re Tiffin, 443 F.2d 394, 170 USPQ 88 (CCPA 1971), amended, 448 F.2d 791, 171 USPQ 294 (CCPA 1971); In re Warner, 379 F.2d 1011, 154 USPQ 173 (CCPA 1967), cert. denied, 389 U.S. 1057 (1968). Admittedly, the examiner bears the initial burden of factually supporting any prima facie conclusion of obviousness. Once the examiner has established a prima facie case of obviousness, the burden of coming forward with evidence or arguments shifts to the applicant who may submit additional evidence of nonobviousness.
In the instant application, Applicant has argued that the Examiner has not established a prima facie case of obviousness and has requested withdrawal of the rejection based on Keite-Telgenbuscher et al. Admittedly, if the Examiner had not established a prima facie case of obviousness, the Applicant is under no obligation to submit secondary evidence to show nonobviousness. However, although Applicant has argued that a prima facie case of obviousness has not been established, in reply to the rejection based on Keite-Telgenbuscher et al , Applicant has submitted evidence of unobviousness, by citing excerpts from Applicant’s originally-filed specification. In the rejection based on Keite-Telgenbuscher et al., the Examiner pointed out that Keite-Telgenbuscher et al. fail to disclose that the polymeric film has a clarity of at least 80%.  However, the Examiner stated that since the haze value of a polymeric film is inversely proportional to the clarity of the polymermic film, that is, since the lower the haze value of the polymeric film, the higher the clarity of the polymeric film, it would have been obvious to the skilled artisan that the polymeric layer of Keite-Telgenbuscher et al., which has a haze value of more than 10% (see Table 4 of Keite-Telgenbuscher et al.), prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). In the instant application, Keite-Telgenbuscher et al. disclose ranges of transmittance and particle size encompassing Applicant’s narrower claimed ranges of transmission and particle size, thereby establishing a prima facie case of obviousness. 
Admittedly, Keite-Telgenbuscher et al. disclose that the particles are included in the matrix in a weight fraction of not more than 10 wt %, that is, from 0 to 10 wt %, in the adhesive.  Admittedly, the present claims require the particles present in the polymeric matrix to be less than 30 vol-%, that is, from 0 to 30 vol-%.  However, the weight fraction of Keite-Telgenbuscher et al. is deemed to partially encompass the lower portion of Applicant’s claimed volume percent range, since Applicant’s claimed volume percent ranges from zero to 30 vol-%.  In addition, the difference between the weight percent of Keite-Telgenbuscher et al and the claimed volume percent is not deemed to support patentability of the instant claims, since in cases where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Applicant has further argued that the present claims include "a visible light transmission of at least 85%," whereas Keite-Telgenbuscher only has a "light transmittance of more than 70%". However, the light transmittance range of Keite-Telgenbuscher "of more than 70%" clearly encompasses Applicant's claimed range of "at least 85%". Applicant has not presented any evidence of unexpected results within 
The pending claims require the particles in "an amount of less than 30 vol-%, which clearly encompasses no particles or 0 vol-% particles. Keite-Telgenbuscher disclose particles in the matrix in a weight fraction of not more than 10 wt-% in the adhesive. The weight fraction of Keite-Telgenbuscher et al. is deemed to partially encompass the lower portion of Applicant’s claimed volume percent range.
Admittedly, Keite-Telgenbuscher et al. fail to expressly disclose a clarity of at least 80%. However, Keite-Telgenbuscher disclose the polymeric film has a haze "of more than 10%" (see paragraph [0062)). Haze is how blurry or cloudy the appearance of a transparent material is. It is well known that the lower the haze value, the higher the clarity of the polymeric film. Applicant's are claiming a haze range of 15% to 80%. Arguably, the haze disclosed by Keite-Telgenbuscher "of more than 10%", which encompasses Applicant's claimed range, will yield Applicant's claimed clarity. The claimed clarity of Applicant's polymeric film is not deemed to patentably distinguish the claimed polymeric film from the prior art polymeric film of Keite-Telgenbuscher.
Although Applicant has argued what is not expressly taught by Keite-Telgenbuscher, Applicant has failed to address the arguments that these limitations would have been obvious to one skilled in the art, as set forth in the final Office action..
For these reasons, the rejection of the instant claims based on Keite-Telgenbuscher et al. has been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access 







MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822